Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY PACK AND METHOD FOR CHARGING AND COOLING THE BATTERY PACK USING AN EXTERNAL COOLING DEVICE

Examiner: Adam Arciero	SN: 16/891,967	Art Unit: 1727          May 20, 2022

DETAILED ACTION
Applicant’s response to restriction filed on February 22, 2022 has been received. Claims 1-17 are currently pending and have been fully considered. 

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on February 22, 2022 is acknowledged. The traversal is on the ground(s) that there is no serious search and examination burden. This is not found persuasive because the inventions have been shown to be independent and distinct; they are classified differently; and would require different searching terms and strategies.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high pressure” and “quick” in claim 11 is a relative term which renders the claim indefinite. The terms “high pressure” and “quick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, the Examiner will construe any leakless fittings that can be disconnected to read on the claimed invention.
The term “fast DC charging” in claim 12 is a relative term which renders the claim indefinite. The terms “fast DC charging” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, the Examiner will construe any DC charging to read on the claimed fast charging.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimishima et al. (US 2002/0043413 A1) in view of Hiratsuka (WO 2019144205 A1; using US 2021/0221250 A1 for citation purposes).
As to Claims 9 and 12, Kimishima et al. discloses a method for quick charging a battery pack in a vehicle, comprising: connecting an external DC charging device (a first interface) with a battery pack (part of the second interface); wherein the battery pack further comprises as part of the second interface, a cooling interface to receive a coolant from a heat exchanger (external cooling device) (Abstract and paragraph [0052]). Kimishima et al. discloses wherein the battery pack is cooled when charging by circulating coolant in a cooling circuit of the battery using the external cooling device (heat exchanger) and the connection of the cooling circuit and the external cooling device reads on the claimed first and second cooling interface (Abstract). Kimishima et al. does not specifically disclose an external charging device that is disconnected after charging is completed.
However, Hiratsuka teaches of a method of charging a battery pack in a vehicle, wherein the external charger is disconnected from the charging plug (charging port/part of the second interface of the battery pack) when charging is completed (paragraph [0080]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kimishima to comprise an external charger that is disconnected after charging is completed because Hiratsuka teaches that the vehicle is then capable of traction (paragraph [0081]). In addition, the courts have held that the claim would have been obvious to one of ordinary skill in the art because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. See KSR, MPEP 2143, I, A.
As to Claim 13, modified Kimishima teaches of a dedicated cooling circuit available in the battery pack that is selected for dedicating cooling (which reads on the claimed determining steps; see citations above).

Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima et al. (US 2002/0043413 A1) in view of Hiratsuka (WO 2019144205 A1; using US 2021/0221250 A1 for citation purposes) as applied to claims 9 and 12-13 above, and further in view of Kristen (CN 107054120 A).
As to Claim 10, modified Kimishima does not specifically disclose wherein the charging port and the second cooling interface are integrated. 
However, Kristen teaches of a method of charging and cooling a battery pack, comprising an integrated charging port/cooling interface for the battery pack (Abstract and Invention Contents, second paragraph). At the time of the invention, it would have been obvious to one of ordinary skill in the art to integrate the charging port and cooling interface of the battery pack because Kristen teaches that a thermal management system for fast charging a battery pack in a vehicle is provided (Abstract). In addition, the courts have held that the use of a one piece construction would be merely a matter of obvious engineering choice. MPEP 2144.04, V, B. 

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima et al. (US 2002/0043413 A1) in view of Hiratsuka (WO 2019144205 A1; using US 2021/0221250 A1 for citation purposes) and Kristen (CN 107054120 A) as applied to claims 9-10 and 12-13 above, and further in view of Schroder et al. (US 2013/0207459 A1).
As to Claim 11, modified Kimishima does not specifically disclose the claimed fittings for the coolant inlet and outlet.
However, Schroder et al. teaches of a battery pack comprising: quick connections for the coolant inlet and outlet (claim 44). Schroder does not teach of any leakage that is possible and one of ordinary skill in the art would recognize the importance of preventing leakage, therefore the quick connection fittings of Schroder read on leakless fittings. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cooling interface of the battery pack of modified Kimishima to comprise quick, leakless connections for the coolant inlet and outlet because Schroder teaches that a quick-action coupling to an external cooling system can be achieved without tools (claim 44).
As to Claim 16, Kimishima discloses measuring the temperature of the coolant at the outlet (which reads on the temperature of the battery pack) (paragraph [0047]). Modified Kimishima does not specifically disclose using the temperature to adjust a flow rate of the coolant.
However, Schroder teaches of controlling and measuring the temperature of the coolant and the flow rate of the coolant (paragraph [0029]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Kimishima to control the flow rate and temperature of the coolant because Schroder teaches that the thermal balance of the battery cell can be achieved (paragraph [0029]).

Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima et al. (US 2002/0043413 A1) in view of Hiratsuka (WO 2019144205 A1; using US 2021/0221250 A1 for citation purposes) as applied to claims 9 and 12-13 above, and further in view of Kreiner et al. (US 2010/0136384 A1) and Choi et al. (WO 2009/029534 A1).
As to Claim 15, modified Kimishima does not specifically disclose a plurality of battery modules; wherein subsets of the modules can be individually cooled via a plurality of valves and also individually charged.
However, Kreiner et al. teaches of a battery system, comprising a plurality of subset modules that can be individually cooled (paragraphs [0020 and 0047]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Kimishima to comprise a plurality of battery modules divided into subsets that are configured to be individually controlled/cooled because Kreiner teaches that specific measures can be taken for specific subsets only, thus decreasing the possibility of a thermal event propagating throughout the battery pack (paragraph [0047]). Furthermore, one of ordinary skill in the art would duplicate the number of valves for the number of subsets provided because the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, VI, B.
In addition, Choi teaches of a method of providing battery modules into subsets, wherein specific subsets can be individually charged as needed (claim 17). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Kimishima to comprise selective charging of subsets of modules because Choi teaches that battery subsets that do not require charging can be bypassed (claim 17).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima et al. (US 2002/0043413 A1) in view of Hiratsuka (WO 2019144205 A1; using US 2021/0221250 A1 for citation purposes), Kristen (CN 107054120 A) and Schroder et al. (US 2013/0207459 A1) as applied to claims 9-13 and 16 above, and further in view of Lejosne et al. (US 2020/0083513 A1).
As to Claim 17, modified Kimishima does not specifically disclose the method of determining the flow rate of the coolant comprising measuring a state of charge of the battery pack.
However, Lejosne teaches of a method of controlling a battery pack, comprising determining the flow rate by determining the state of charge and temperature of the battery pack (paragraphs [0065-0070]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of modified Kimishima to comprise determining the state of charge and the flow rate of the battery pack, because Lejosne teaches that the state of the battery pack can be controlled (paragraph [0065]). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record, Kimishima et al., Hiratsuka, Kristen, Schroder et al., Lejosne et al., Choi et al., and Kreiner et al., do not specifically disclose, teach, or fairly suggest the claimed isolating of the cooling circuit from an internal cooling device in the vehicle and connecting the cooling circuit to the second cooling interface by configuring a plurality of isolating devices; and when charging is complete, reconnecting the cooling circuit to the internal cooling device and isolating the cooling circuit from the external cooling device by reconfiguring the isolating devices (claim 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727